RESOLUCIÓN
El 21 de septiembre de 2016 ocurrió un colapso del sis-tema eléctrico en todo Puerto Rico. Aún hoy no se ha res-tablecido en su totalidad el servicio de energía eléctrica.
Para evitar que por situaciones imprevistas las partes no puedan presentar sus recursos, y al amparo de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos en las distintas leyes, reglas o re-glamentos a los procedimientos y trámites judiciales de los *479casos y asuntos que se celebrarán en todas las Regiones Judiciales, se aplicará lo dispuesto en los Arts. 388 y 389 del Código Político de 1902 (1 LPRA sees. 72 y 73) y se considerarán los días 21, 22 y 23 de septiembre de 2016 como si fueran días feriados. Cualquier término que venza en esos tres días se extenderá hasta el lunes, 26 de sep-tiembre de 2016.

Se ordena la difusión inmediata de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo